Exhibit 10.33
 

--------------------------------------------------------------------------------

 
EMPLOYMENT AND NON-COMPETITION AGREEMENT
 

--------------------------------------------------------------------------------

 
 
By and Between
 
 
 
Vsource (USA) Inc.
 
 
 
and
 
 
 
BRADEN WAVERLEY
 
714 South Thurlow Street
 
Hinsdale, Illinois, 60521
 
USA
 
 
 
 
 
 
 
Dated as of August 15, 2002



--------------------------------------------------------------------------------

 
This EMPLOYMENT AND NON-COMPETITION AGREEMENT dated as of August 15, 2002 (the
“Start Date”), by and between Vsource (USA) Inc, (the “Company”), and Braden
Waverley (“Employee”), 714 South Thurlow Street, Hinsdale, Illinois, 60521,USA.
 
In consideration of Employee’s continued employment by the Company, the parties
hereto agree as follows:
 
1.     Employment.    Subject to earlier termination in accordance with the
provisions hereof, this Agreement shall be an at-will agreement commencing as of
the Start Date.
 
a.    Duties.    The Company agrees to employ Employee and Employee agrees to
serve the Company, as its President, subject to the direction of the C.E.O and
the Board of Directors of the Company (the “Board”), and to have such authority
and duties relative to the operation of the Company as may be determined by the
C.E.O and Board, commensurate with such authority and duties held by Presidents
of other companies in similar markets of similar size. In addition, Employee
agrees, if requested by Vsource, Inc., the Company’s parent (“Vsource”), to
serve as a member of the Executive Committee, subject to the direction of the
C.E.O. and the Board of Directors of Vsource, with such authority and duties
relative to the operation of Vsource as may be determined by the C.E.O. and the
Board of Directors of Vsource.
 
b.    Term.    The initial term of this Agreement shall be from the Start Date
hereof until the day that is two years after the Start Date (the “Initial
Term”). This Agreement shall renew automatically for additional one (1) year
terms unless either party gives notice of termination not less than 90 days
prior to the end of the existing term.
 
c.    Best Efforts.    During the term of his employment under this Agreement,
Employee shall devote his full business time, attention, skill, and efforts to
the faithful performance of his duties hereunder, and will use his best efforts
to advance the interests of the Company, the Company’s parent company and any
subsidiaries thereof (the “Vsource Companies”); provided, however that the
foregoing shall not preclude Employee from serving on the board of directors of
up to two non-Competitive Businesses (as defined below) at any one time or from
engaging in charitable or community affairs or managing his personal passive
investments, so long as such activities do not materially interfere or conflict
with his duties hereunder.
 
d.    Eligibility.    This Agreement and the benefits contained herein are
contingent upon Employee’s being authorized to work and reside in the host
country in which the Company elects to base Employee and where Employee has
granted his consent to live and work (the “Host Country”).
 
e.    Statutory Benefits.    Employee understand and agree that the differential
payments and adjustments described below as well as any other allowances or
gratuities provided by the Company under this Agreement are, at the election of
the Company, in substitution for the statutory benefits required under the laws
of the Host Country to compensate employees who are not entitled to receive
these contractual benefits.
 
f.    Location.    Your initial location will beVsource’s Corporate Headquarters
in San Diego, California, or such other location approved by the C.E.O. and
agreed to by the Employee. If you choose to relocate your family from Hinsdale,
Illinois to San Diego, or if at the Company’s request you are relocated to one
of Vsource’s offices in Asia-Pacific,



--------------------------------------------------------------------------------

 
Vsource will provide reasonable movement of household good, including 2 cars, to
your new location along with house hunting trips and transportation for your
family to your new assignment location. The eventual Host Country or U.S. based
location will be agreed upon between the C.E.O. and yourself. Employee shall be
entitled to receive an additional payment (a “Gross-Up Payment”) of taxable
relocation benefits in an amount such that after payment by the Employee of all
taxes imposed upon the Gross-Up Payment, Employee receives relocation benefits
equal to the tax imposed upon the relocation benefits.
 
2.     Compensation.    The Company shall pay to Employee, as consideration for
the services to be rendered by Employee hereunder, an initial base salary of
US$200,000 per year (the “Base Salary”). Employee shall be eligible for a target
incentive bonus (“Bonus”) equal to 75% of Employee’s Base Salary, which shall be
payable upon the achievement of performance targets to be set by the C.E.O. and
the Compensation Committee of Vsource’s Board of Directors (the “Compensation
Committee”). Employee is eligible for annual merit reviews according to the
Company’s policy and the Base Salary and Bonus shall not be reduced without the
Employee’s consent. Base Salary payments shall be made in equal installments in
accordance with the Company’s then prevailing payroll policy. The Bonus, if any,
shall be paid no later than bonuses are paid to the Company’s other senior
management and shall be paid in cash, unless the Employee specifically elects to
receive the Bonus in the form of stock or other consideration and the CEO and
the Compensation Committee agree to such alternative consideration.
 
3.     Stock Options, Restricted Stock and Similar Types of Compensation
Benefits.    Stock option grants, participation in restricted stock programs or
deferred compensation programs and other similar types of compensation plans
will be decided by the C.E.O. and the Board of Directors of Vsource but in any
event will be on generally the same terms and conditions made available to other
members of senior management of the Vsource Companies. Notwithstanding the
foregoing, the Company agrees, subject to Vsource obtaining approval of its
Board, to grant Employee:
 
2,750,000 stock options (the “Options”) that vest over three (3) years, the
exercise price of which will be the fair market value of Vsource’s stock on the
date of grant. One-sixth of the Options shall vest on the date that is six
months following the Start Date and the balance shall vest in a series of ten
successive equal quarterly installments thereafter. All vested Options shall be
exercisable for a one-year period following the termination of Employee’s
employment hereunder. Except where such terms and conditions are inconsistent
herewith, additional terms and conditions of your stock options will be set
forth in a written stock option agreement that will be provided to you at the
beginning of the next fiscal quarter following your date of hire. The other
terms of this option will be as determined by the Board of Directors of Vsource.
 
4.     Benefits.    Employee shall receive the following benefits:
 
(a)    Income Tax Preparation:    An international consultant, at the Company’s
expense, will advise Employee as to the filing requirements in the United
States, and will prepare Employee’s annual tax returns.
 
(b)    Transportation:    All air transportation will be Business Class.



-2-



--------------------------------------------------------------------------------

 
(c)    Other:    Employee shall be treated in at least the same manner as, and
shall be entitled to at least such benefits and other prerequisites and terms
and conditions at least no less favorable than those generally provided to the
Company’s senior management. Employee shall be eligible to participate in the
Company’s medical insurance, life insurance and 401(k) programs on like terms
with the Company’s senior management. Company will also add Employee to
Vsource’s d&o insurance with coverage on like terms with the Company’s other
senior management.
 
5.     Expenses.    Upon presentation of proper vouchers, receipts or other
proof, Employee shall be reimbursed promptly by the Company for all reasonable
travel and other expenses incurred by Employee in connection with performing his
employment obligations hereunder.
 
6.     Vacations.    Employee shall be entitled to four (4) weeks paid vacation
per year during the term of his employment.
 
7.     Termination of Employment.
 
a.     By the Employee.    Employee’s employment may be terminated by Employee,
without cause (a “Voluntary Termination”) upon 90 days written notice to the
Company.
 
b.     By the Company.    Employee’s employment may be terminated by the
Company:
 

 
i.
 
Immediately, in the event that (1) Employee is convicted or pleads guilty or
nolo contendere to a felony or a crime of moral turpitude, (2) the Board
determines in good faith that Employee has been grossly negligent or acted
dishonestly to the material detriment of the Company, (3) Employee willfully
disobeys the lawful instructions or mandates of the Board and such disobedience
continues after Employee is afforded a reasonable opportunity to cure such
disobedience, or (4) the Board makes a good faith determination that Employee
has engaged in actions amounting to willful misconduct or failed to perform his
material duties hereunder and such failure continues after Employee is afforded
reasonable opportunity to cure such failure (each of (1), (2), (3) or (4),
refereed to herein as a “Termination for Actual Cause”); or

 

 
ii.
 
Immediately, in the event that Employee is indicted or otherwise formally
charged with a felony or a crime of moral turpitude, in which case the Board
may, upon three (3) days written notice, suspend Employee’s employment by the
Company. Thereafter, all payments of salary and bonuses, if any, to which
Employee otherwise would be entitled under this Agreement shall be paid into an
interest bearing escrow account. In the event that Employee shall be acquitted
of such charges or such charges shall otherwise be dismissed, Employee shall be
reinstated as an employee, and all salary and accrued bonuses paid into escrow,
plus accrued interest, shall be paid to Employee. In the event Employee shall be
convicted or pleads guilty or nolo contendere to such charges and his employment
is terminated hereunder; all salary and accrued bonuses paid into escrow plus
accrued interest, shall be



-3-



--------------------------------------------------------------------------------

 
paid over to the Company, and for purposes of this Agreement, Employee’s
employment shall be deemed to have terminated as of the date of his suspension.

 

 
iii.
 
The Board of Directors, in its discretion, resolves to terminate Employee’s
employment for any reason other than those set forth in sub-sections b(i) or
b(ii) above, in which instance the notice period provided to Employee will be
set by the Board in its sole discretion, and not less than 30 days.

 
c.     Death of Employee.     In the event of Employee’s death during the term
of his employment, Employee’s employment pursuant to this Agreement shall be
deemed to have terminated on the last day of the calendar month during which
Employee’s death occurred.
 
d.     Disability.     In the event Employee is unable to perform his normal
duties by reason of disability, then at the sole discretion of the Board,
Employee’s employment pursuant to this Agreement may be treated as having been
terminated on the last day of the calendar month during which Employee shall
have been deemed disabled. For purposes of this Section, “disability” shall mean
the inability of Employee to perform his normal duties under this Agreement for
a cumulative period in excess of six (6) months within any twelve (12) month
period due to illness, injury, incapacity or other disability, either physical
or mental.
 
8.    Severance.
 


 
a.     Voluntary Termination or Termination for Actual Cause.    In the event of
Voluntary Termination or Termination for Actual Cause, the Company shall pay to
Employee, in full discharge of its obligations hereunder, Base Salary through
the date specified in the applicable notice as the termination date (the
“Termination Date”) of his employment, plus any Bonus that has been awarded but
not yet been paid, expenses and vacation pay through the Termination Date, plus
any compensation or benefits to which he may be entitled pursuant to the benefit
plans of the Company (in the aggregate, the amounts in this sentence shall be
the “Accrued Amounts”); provided, that in the case of a Voluntary Termination,
if the Company permits Employee to terminate employment on a date earlier than
the Termination Date, then the Company shall only be obligated to pay Employee’s
Accrued Amounts through such earlier date.
 
b.     Death or Disability.    In the event Employee’s employment by the Company
terminates on account of Employee’s death or disability, the Company shall pay
to Employee (or his estate), in full discharge of its obligations hereunder,
Employee’s Accrued Amounts through the Termination Date, and any non-vested
Options shall vest and be exercisable in accordance with the applicable
provisions set forth in the written stock option agreement related thereto.
 
c.     Other Termination.    In the event Employee’s employment by the Company
is terminated by the Company other than for Termination for Actual Cause or
Employee terminates pursuant to (d) below, Employee shall be entitled to receive
(i) the Accrued Amounts and (ii) a lump sum termination payment equal to 25% of
Employee’s then Base Salary. Such lump sum termination payment shall be made to
Employee not later than 15



-4-



--------------------------------------------------------------------------------

days after the date of such termination. In the case where Employee is
terminated by the Company other than for Actual Cause, Employee’s Options shall
continue to vest for a six-month period following the date of such termination.
In the case where Employee terminates pursuant to (d) below within the first
year following the Start Date, Employee’s Options shall continue to vest for a
one-year period following the date of termination. In addition, for the 90-day
period following the date of such termination, medical insurance coverage shall
continue on the same terms. If the Employee is located in a Host Country other
than the U.S., the Company shall provide for the reasonable movement of
household goods and transportation for Employee and his family back to a city in
the U.S. designated by the Employee.
 
d.    Resignation by Employee.    Prior to the end of the Initial Term, Employee
shall have the right to resign his employment under this Agreement upon 30 days
notice to the Company given within 60 days following the occurrence of any of
the following events, provided that the Company shall have 20 days after the
date such notice has been given to the Company in which to cure the conduct or
cause specified in such notice:
 

 
i.
 
There is a significant reduction in the nature or scope of the Employee’s
authority, powers, functions, duties or responsibilities; or

 

 
ii.
 
A “change of control” of the Company occurs during the first year following the
Start Date.

 
9.    Non-Competition.    Employee covenants and agrees that during the term of
Employee’s employment with the Company and for a period (the “Non-Compete
Period”) commencing on the Termination Date and ending on the date which is one
(1) year from the Termination Date, Employee will refrain from: (i) directly or
indirectly (as a director, officer, employee, manager, consultant, independent
contractor, advisor or otherwise) engaging in competition with, or owning any
interest greater than 5% of the stock in, performing any services for, or
otherwise participating in or being connected with any business or organization
which engages in competition with any of the Vsource Companies (each, a
“Competitive Business”), (ii) soliciting directly or indirectly the patronage of
any person with whom Employee has had personal contact or dealings on behalf of
any of the Vsource Companies during the twelve (12) month period immediately
preceding the Termination Date, or (iii) directly or indirectly employing,
soliciting for employment, or advising or recommending to any other person that
they employ or solicit for employment, any employee of any of the Vsource
Companies.
 
In connection with the foregoing provisions of this Section 9, Employee
represents that his experience, capabilities and circumstances are such that the
provisions of these Sections will not prevent him from earning a livelihood and
that the limitations set forth herein are reasonable and properly required for
the adequate protection of the Company.
 
10.    Confidential Information.
 
a.    Non-Disclosure.    Employee agrees not to use other than for the benefit
of the Vsource Companies and to keep confidential, during the term of Employee’s
employment with the Company and for at least two (2) years thereafter, all
information about the Vsource Companies which the Vsource Companies treat as
confidential, including, but not limited to,



-5-



--------------------------------------------------------------------------------

information about customers, marketing plans, marketing techniques, technical
information, and possible new products or services, except that Employee will
not be required to keep particular items of information confidential after those
items of information become generally available to the public without a breach
by Employee of Employee’s obligations under this Section. Employee covenants and
agrees that except in the performance of his duties hereunder, he will not, at
any time, directly or indirectly, without the prior written consent of the
Company, use or disclose to any person any confidential or proprietary
information (“Confidential Information”) obtained or developed by him while
employed by the Company relating to the business of the Vsource Companies,
except information which at the time (i) is available to others in the business
or generally known to the public other than as a result of disclosure by him not
permitted hereunder, (ii) is lawfully acquired from a third party who is not
obligated to a Vsource Company to maintain such information in confidence or
(iii) is used in any dispute or proceedings between the parties and/or Employee
is legally compelled to disclose such information; provided, however, that prior
to any such compelled disclosure, Employee will (a) assert the privileged and
confidential nature of the Confidential Information against the third party
seeking disclosure and (b) cooperate fully with the Company or any other Vsource
Company in protecting against any such disclosure and/or obtaining a protective
order narrowing the scope of such disclosure and/or use of the Confidential
Information. In the event that such protection against disclosure is not
obtained, Employee will be entitled to disclose the Confidential Information,
but only as and to the extent necessary to legally comply with such compelled
disclosure.
 
b.    Disclosure to the Company.    Employee shall disclose promptly to the
Company all new discoveries, ideas, formulae, products, methods, processes,
designs, trade secrets, copyrightable material, patentable inventions, or other
useful technical information or know-how and all improvements, modifications or
alterations of existing discoveries made, discovered, or developed by him,
either alone or in conjunction with any other person during the term of his
employment by the Company, or using the Vsource Companies’ materials or
facilities, which discoveries or developments are based on, derived from, or
make use of any information directly related to the business disclosed to, or
otherwise acquired by, Employee from any of the Vsource Companies during his
employment by the Company (collectively, “Company-related Intellectual
Property”). Employee agrees that any copyright, patent, trademark, or other
proprietary rights in any such Company-related Intellectual Property shall be
the sole and exclusive property of the Company, and none of the Vsource
Companies need account to Employee for any revenue or profit derived therefrom.
If by operation of law or otherwise, any or all of the Company-related
Intellectual Property, or any component or element thereof, is considered to be
the intellectual property right of Employee, Employee hereby agrees to
irrevocably assign to the Company, its successor and assigns, ownership of all
United States and international copyrights and all other intellectual property
rights available with respect to the Company-related Intellectual Property.
Employee shall be deemed to have granted the Company an irrevocable power of
attorney to execute as Employee’s agent any and all documents (including
copyright registrations) deemed necessary by the Company to perfect the
Company’s intellectual properly rights in and to the Company-related
Intellectual Property.
 
c.    Trade Secrets.    Employee agrees, in order to effectuate the intent of
the parties hereunder with respect to confidentiality of the trade secrets of
the Vsource Companies, to return to the Vsource Companies forthwith upon the
request of a Vsource Company or the



-6-



--------------------------------------------------------------------------------

termination of his employment or promptly thereafter, all documents, materials,
photographs, memorandums, and all copies or reproductions hereof, or any
property of a similar or different nature containing information relating to the
business or other Confidential Information, whether such material was furnished
by a Vsource Company, or otherwise. Employee further agrees to use his best
efforts and to exercise utmost diligence to protect and guard and keep secret
and confidential all Confidential Information that shall come into his
possession by reason of his employment by the Company.
 
d.    Company Property.    Employee agrees to return to the Vsource Companies
forthwith upon the request of any Vsource Company or the termination of his
employment or promptly thereafter, all other properly belonging to the Vsource
Companies.
 
11.    Damages.    Employee acknowledges that the Company may suffer irreparable
harm, which cannot readily be measured by monetary terms, if Employee breaches
his obligations under Section 10 or any other section. Employee further
acknowledges and agrees that the Company may obtain injunctive or other
equitable relief against Employee to prevent or restrain such breach causing
such harm; provided, however, that where such breach involves subject matter
that is susceptible of being cured, Employee will cure such breach as promptly
as practicable upon notice of such breach to Employee. Such injunctive relief
shall be in addition to any other remedies the Company might have under this
Agreement or at law.
 
12.    Arbitration.    Any dispute arising out of this Agreement shall be
determined by arbitration in San Diego, California, under the rules of the
American Arbitration Association then in effect and judgment upon any award
pursuant to such arbitration may be enforced in any court having jurisdiction
thereof, provided that each of the parties to this Agreement will appoint one
person as an arbitrator to hear and determine the dispute, and if they are
unable to agree, then the two arbitrators so chosen will select a third
impartial arbitrator whose decision will be final and conclusive upon the
parties to this Agreement.
 
13.    Miscellaneous.
 
a.    Notice.    Any notices or other communications to Employee or to the
Company under or relating to this Agreement must be in writing and will be
deemed given when delivered in person or sent by facsimile transmission to the
Company or Employee, as the case may be, at the Company’s principal offices, or
on the third day after the day on which mailed to the Company or Employee, as
the case may be, by first class mail addressed to the Company or Employee at the
Company’s principal offices, except that after the term of this Agreement
terminates, any notice or other communication to Employee will be deemed given
when delivered in person or sent by facsimile transmission, or on the third day
after the day on which mailed by first class mail, to Employee at an address
specified by Employee to the Company in the manner provided in this Section (or,
if Employee does not specify an address, at the Company’s principal offices).
 
c.    Entire Agreement; Amendment.    This Agreement represents the entire
understanding of the parties with respect to the subject matter hereof. No
termination, revocation, waiver, modification, amendment or supplement to this
Agreement shall be binding unless consented to in writing by Employee and the
Company.



-7-



--------------------------------------------------------------------------------

 
d.    Governing Law.    This Agreement shall be interpreted and construed in
accordance with the laws of Delaware, without giving effect to the conflict of
laws provisions thereof.
 
e.    Interpretation.    As used in this Agreement, the masculine gender shall
include the feminine or neuter gender and the plural shall include the singular
wherever appropriate. The titles of the paragraphs and sections have been
inserted as a matter of convenience of reference only and shall not control or
affect the meaning or construction of any of the terms or provisions hereof.
Nothing herein shall be construed against or more favorably toward any party by
reason of any party having drafted this Agreement or any portion hereof.
 
f.    Severability.    Any provision of this Agreement that is invalid, illegal
or unenforceable in any jurisdiction shall be automatically reformed and
construed so as to be valid, operative and enforceable to the maximum extent
permitted by law, or if no reformation is permissible, shall be ineffective to
the extent of such invalidity, illegality or unenforceability without
invalidating or rendering unenforceable the remaining provisions of this
Agreement, and any such invalidity, illegality or unenforceability shall not, of
itself, affect the validity, legality or enforceability of such provision in any
other jurisdiction.
 
g.    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall constitute one and the same instrument.
 
h.    No Waiver.    No failure or delay on the part of either party is
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power preclude any
other right or power.
 
i.    Previous Employer.    Employee hereby represents that he is under no
obligation or agreement that would prevent him from being an employee of the
Company or adversely impact his ability to perform the expected services for the
Company. As a condition of employment, no confidential documents, computer
discs, computer stored information, or any other confidential properly of any
previous employer are to be brought on the premises or used in any way in your
employment by the Company. As a further condition of employment, Employee agrees
not to use or disclose the trade secrets or confidential information, if any, of
a previous employer in connection with Employee’s services for the Company.



-8-



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.
 
Vsource (USA) Inc
By:
 
/s/            

--------------------------------------------------------------------------------

   
Name: Phillip E. Kelly
 
   
Title: Chief Executive Officer

 
By:
 
/s/            

--------------------------------------------------------------------------------

   
Name: Braden Waverley
   
714 South Thurlow Street, Hinsdale,
   
Illinois, 60521,USA

 
Nationality: US Citizen
 
ACCEPTED, ACKNOWLEDGED AND GUARANTEED:
 
 
VSOURCE, INC.
By:
 
/s/            

--------------------------------------------------------------------------------

Name: Phillip E. Kelly
Title: Chief Executive Officer



-9-